Title: From Alexander Hamilton to Oliver Wolcott, Junior, 22 August 1798
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



New York August 22. 1798
My Dear Sir

No one knows better than yourself how difficult and oppressive is the collection even of taxes very moderate in their amount if there be a defective circulation. According to all the phœnomena which fall under my notice this is our case in the interior parts of the Country.
Again Individual Capitals & consequently the faculty of direct loans is not very extensive in the U States. The Banks can only go a certain length and must not be forced. Yet Government will stand in need of large anticipations.
For these and other reasons, which I have thought well of—I have come to a conclusion that our Treasury ought to raise up a circulation of its own. I mean by the issuing of Treasury notes payable some on demand, others at different periods from very short to pretty considerable—at first having but little time to run.
This appears to me an expedient equally necessary to keep the circulation full & to facilitate the anticipations which Government will certainly need. By beginning early the public eye will be familiarized—and as emergencies press it will be easy to enlarge without hazard to Credit.
Think well of this suggestion and do not discard it without perceiving well a better substitute.
Adieu   Yrs

A Hamilton
O Wolcott Esq

